Separate OPINION of
McIver, A. J.
In this case I concur fully in all the conclusions reached by the Chief Justice. I desire, however, simply to indicate the reasons why I think there was no error on the part of the Circuit judge in refusing to allow the defendant the right to challenge peremptorily the juror, William T. Martin. I have already presented these reasons in an opinion just filed in the case of State v. F. L. Cardoza,* and it is unnecessary to repeat them here, but only to refer to them .as influencing my judgment in this case. The only difference between the two cases is that, in the case against Cardoza, the defendánt, after having been refused the right to challenge peremptorily two of the jurors, who had been drawn after the twelve originally presented, actually did exercise the right of peremptory challenge to the full extent allowed by law, by challenging five of the original twelve, while, in the case now under consideration, the defendant did not offer to challenge peremptorily but two of the jurors presented, Stanley and Martin, one of which was allowed and the other disallowed. The peremptory challenge of Stanley was properly allowed, because he was one of the *288twelve originally drawn and presented, while that of Martin was properly disallowed, inasmuch as he was drawn after the original twelve, and, until they had been disposed of, either by acceptance- or rejection, the defendant could not reach Martin. Until they were sworn, they could not be'regarded as accepted; and, certainly, in this case, it could not be said that they had been accepted by the defendant, for, as the record shows, after his challenge of Martin had been disallowed, he then peremptorily challenged Stanley, one of the original twelve, thereby demonstrating that he had not accepted all that remained of the original twelve. It is very clear, therefore, that at the time the defendant offered to challenge Martin, who had been subsequently drawn, he had no right to do so; and it does not appear that he attempted to exercise this right after those who had been originally drawn were disposed of.

 Ante page 195.